DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 03/25/2022, Applicant, on 07/27/2022, amended claims 1, 2, 4-12, and 14-16, and added claims 17- 20. Claims 1-20 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered, but they are not fully persuasive. The updated 35 USC § 103 and 101 rejections of claims 1-20 are applied in light of Applicant's amendments.     
The Applicant argues “This is a "technologically rooted solution" to the Internet-centric problem of determining resource allocations based on potentially unreliable data on a computer network, analogous to the Internet-centric problem of alerting network users with stock quote data in USPTO Example 21, and "amounts to significantly more than comparing and organizing information for transmission" for reasons analogous to those set forth in the USPTO's guidance.” (Remarks 07/27/2022)
In response, the Examiner respectfully disagrees. The Applicant’s claims are not analogous to Example 21 as it does not follow the same fact pattern. The claimed subject matter, is directed to an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.  
The claimed subject matter is merely claims a method for analyzing and allocating information regarding resources. Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing (allocating resources) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of calculating data, updating models, and determining allocations can be performed by a human (mental process/pen and paper).  The practice of calculating information and determining share allocations with set parameters and timelines can be performed without computers, and thus are not tied to technology nor improving technology. 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for service project(s), and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing data regarding a resource allocation system, and performing correlation analysis is insufficient to demonstrate an improvement to the technology.
The Applicant argues that “Applicant respectfully submits that the claims as amended are not rendered obvious by the cited references, independently or in any combination.” (Remarks 07/27/2022) 
In response, the Examiner respectfully disagrees. The Applicant states that the combination of Rooney and Klein do not teach providing a first electronic portal interface to the user, the first electronic portal interface configured to receive first resource data associated with the user via a first web client computer and further configured to receive allocation preference data associated with the user via the first web client computer; providing a second electronic portal interface to an administrator, the second electronic portal interface configured to receive validation data via a second web client computer; receiving, at a network server from the user via the first electronic portal interface, the first resource data; receiving, at the network server from the user via the first electronic portal interface, the allocation preference data; receiving, at the network server from the administrator via the second electronic portal interface, the validation data; receiving, at the network server via an electronic communication channel, second resource data associated with the user and further associated with the natural resource; validating the first resource data based on the validation data received at the network server to produce validated resource data; determining, for the user based on the validated resource data. However, the Examiner disagrees. The amended limitations describe, at a high level of generality, a portal login method, where a user logs in and is authenticated by an administrator of the portal. The Examiner does not find anything novel about a generic login/authentication process as described in the claim (describing a normal/well known process known across all areas involving computers and login authentication). If the limitations are intended to describe something else, the Examiner suggests adding additional detail so the claim cannot be interpreted in such a manner (a login/authentication portal system). Thus, one of ordinary skill in the art would agree that the combination of Rooney and Klein teach such a portal system and all the amended limitation. Rooney describes a user interface portal log in system where the user is authenticated by the administrator/portal system (see 103 rejection for citations from Rooney). Thus, the combination of Rooney and Klein teach all the limitations of claim 1 and the Examiner maintains the 103 rejection.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-16) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s) (Mental process), as set forth in exemplary claim 1, are: providing …configured to receive first resource data associated with the user …and further configured to receive allocation preference data associated with the user …; providing …to an administrator …configured to receive validation data…; receiving, …, the first resource data; receiving,…from the user …. the allocation preference data; receiving, …from the administrator via …the validation data; receiving, … second resource data associated with the user and further associated with the natural resource; validating the first resource data based on the validation data received …to produce validated resource data; determining, for the user based on the validated resource data; determining a first metric associated with a first one or more of: a usage of the natural resource by the user, a property right of the user relating to the natural resource, and an ability of the user to utilize the natural resource; determining, for the user based on the second resource data received …, a second metric associated with a second one or more of: a usage of the natural resource by the user, a property right of the user relating to the natural resource, and an ability of the user to utilize the natural resource; determining, based on the allocation preference data received …a system allocation preference of the plurality of users; and determining a share allocation for the user based on the determined first metric, the determined second metric, and the system allocation preference  of the plurality of users; and communicating the share allocation to the user …
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a first electronic portal interface to the user, the first electronic portal interface… via a first web client computer … a second electronic portal interface … the second electronic portal interface… via a second web client computer… at a network server from the user via the first electronic portal interface… at the network server via an electronic communication channel… (as recited in claim 1).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: a first electronic portal interface to the user, the first electronic portal interface… via a first web client computer … a second electronic portal interface … the second electronic portal interface… via a second web client computer… at a network server from the user via the first electronic portal interface… at the network server via an electronic communication channel…  (as recited in claim 1)  for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 
 In addition, Applicant’s Specification (paragraph [0053]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-16 “determining, for the user, a third metric associated with a third one or more of: a usage of the natural resource by the user, a property right of the user relating to the natural resource, and an ability of the user to utilize the natural resource, wherein the hare allocation for the user is determined further based on the determined third metric;  the first metric comprises a metric associated with a prior usage of the natural resource by the user; the second metric comprises a metric associated with an ownership of property associated with the natural resource: and the third metric comprises a metric associated with an ability of the user to utilize the natural resource; determining, for the user, a fourth metric associated with an even distribution of the natural resource among the plurality of users, wherein the entitlement value for the user is further based on the determined fourth metric; allocating an amount of the natural resource to the user, the amount corresponding to the entitlement value; wherein the natural resource comprises water, the first metric comprises a metric associated with the user's prior usage of the water, and determining the prior usage of the water by the user comprises determining the prior usage based on one or more of GPS data, sensor output, photographic data, a water use coefficient, a surface water delivery, and water metering data; wherein the first metric comprises a metric associated with the ownership of property associated with the natural resource, and determining the first metric comprises receiving parcel data and determining an attribute of the property based on the parcel data; wherein the natural resource comprises water, and determining the first metric comprises determining a water pumping capacity associated with the user; wherein determining the system allocation preference comprises receiving a plurality of votes from the plurality of users, each vote of the plurality of votes corresponding to an allocation preference; wherein receiving the plurality of votes comprises receiving the plurality of votes via an electronic portal; wherein each vote corresponds to one of the first metric and the second metric;  determining a first percentage of votes corresponding to the first metric; and determining a second percentage of votes corresponding to the second metric: wherein the entitlement value is determined based on: a product of the first percentage and the determined first metric; and a product of the second percentage and the determined second metric; wherein determining the system allocation preference comprises predicting a preference of the plurality of users; wherein the first metric comprises an amount of owned acreage; wherein the natural resource comprises water and the first metric comprises an amount of irrigated acreage; wherein the natural resource comprises water and the first metric comprises a well capacity; herein the share allocation for the user comprises a right of the user to own or use the natural resource; the electronic communication channel comprises a satellite communication channel, and the second resource data comprises satellite data; wherein receiving the second resource data comprises receiving the second resource data via an electronic metering device configured to communicate with the network server via the electronic communication channel; wherein the electronic communication channel comprises a wireless communication channel ”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20170270624 (hereinafter “Rooney”) et al., in view of U.S. PGPub 20180042189 to (hereinafter “Klein”) et al. 
 As per claim 1, Rooney teaches A method of determining, for a user of a plurality of users, an entitlement of the user to a natural resource, the method comprising:
providing a first electronic portal interface to the user, the first electronic portal interface configured to receive first resource data associated with the user via a first web client computer and further configured to receive …associated with the user via the first web client computer; providing a second electronic portal interface to an administrator, the second electronic portal interface configured to receive validation data via a second web client computer; receiving, at a network server from the user via the first electronic portal interface, the first resource data; receiving, at the network server from the user via the first electronic portal interface…; receiving, at the network server from the administrator via the second electronic portal interface, the validation data; receiving, at the network server via an electronic communication channel, second resource data associated with the user and further associated with the natural resource; validating the first resource data based on the validation data received at the network server to produce validated resource data; determining, for the user based on the validated resource data;Rooney 0112-0114, 0348-0364: “Water Marketer 268 may facilitate a GMA to create or facilitate a WAMP 150-facilitated water rights exchange for GMA members (and possibly third parties) to utilize to trade water rights on a temporary (i.e., lease) or permanent (i.e., sale) basis. Furthermore, Water Marketer 268 may utilize a WAMP 150 WER registry to pre-validate and record such water rights transfers…  Water Marketer 268 may utilize an external system interworking engine capability to facilitate a portal service to external markets… Referring to FIG. 3, Wally sits at a laptop computer (i.e., a WAMP terminal 112) and navigates to a log-in page of a WAMP 150. Wally logs into the WAMP 150 using his username 310 and login password 320. Upon logging in, the WAMP 150 validates Wally's username and login password, which has been correctly entered.”Examiner note: The amended limitations describe, at a high level of generality, a portal login method, where a user logs in and is authenticated by the administrator of the portal. The Examiner does not find anything novel about a generic login/authentication process being described as the claim language is describing a normal/well known process. If the limitations are intended to describe something else, the Examiner suggests adding additional detail so the claim can not be interpreted in such a manner (a login/authentication portal system). Thus, one of ordinary skill in the art would agree that Rooney teaches such a portal system. The art describes a user interface portal log in system where the user is authenticated by the administrator/portal system.  
determining a first metric associated with a first one or more of: a usage of the natural resource by the user, a property right of the user relating to the natural resource, and an ability of the user to utilize the natural resource; Rooney 0133: “A WAMP 150 WER registry may for example combine extensive data for the properties within a given basin with mapping, Global Imaging Satellite (GIS) information and perhaps other measurements to provide a comprehensive overview of groundwater use within that basin including land ownership and acreage, crop-cycle information, water use requirements, actual and/or estimated water use and changes to water extraction rights (i.e., leased or purchased). Some such data collection and/or aggregation may be automated such that corresponding data in a WER registry may be updated on an on-going basis so as to keep it current—perhaps updating in real time. Such extensive water resource data may include but not be limited to location of extraction, volume of water use, and historical water use as well as: property location, boundary, and ownership information perhaps acquired from appropriate sources such as a county recorder's database. WER registry data (perhaps along with other measured, reported and imported data) may be aggregated, de-identified and analyzed by a WAMP 150 to provide an up-to-date basin-wide (or sub-basin-wide) comprehensive view of water use and groundwater extraction, including data from water meters and from participation in following programs..”
determining, for the user, a second metric associated with a second one or more of: a usage of the natural resource by the user, a property right of the user relating to the natural resource, and an ability of the user to utilize the natural resource; Rooney 0133: “A WAMP 150 WER registry may for example combine extensive data for the properties within a given basin with mapping, Global Imaging Satellite (GIS) information and perhaps other measurements to provide a comprehensive overview of groundwater use within that basin including land ownership and acreage, crop-cycle information, water use requirements, actual and/or estimated water use and changes to water extraction rights (i.e., leased or purchased). Some such data collection and/or aggregation may be automated such that corresponding data in a WER registry may be updated on an on-going basis so as to keep it current—perhaps updating in real time. Such extensive water resource data may include but not be limited to location of extraction, volume of water use, and historical water use as well as: property location, boundary, and ownership information perhaps acquired from appropriate sources such as a county recorder's database. WER registry data (perhaps along with other measured, reported and imported data) may be aggregated, de-identified and analyzed by a WAMP 150 to provide an up-to-date basin-wide (or sub-basin-wide) comprehensive view of water use and groundwater extraction, including data from water meters and from participation in following programs..”
and determining an entitlement value for the user based on the determined first metric, the determined second metric, and the system allocation preference of the plurality of users;Rooney 0240: “Stakeholder Associator 262 may function as associative and analytic nexus for data relating to a GMA's stakeholders. Stakeholder Associator 262 may utilize one or more of WAMP Database(s) 158. Stakeholder Associator 262 may facilitate services provided to or otherwise related to the stakeholders of a GMA where such services may be made apparent to a WAMP 150 user via WAMP 150 facilitator(s) 241-246. As discussed previously, a GMA's stakeholders may include, but not be limited to: [0241] The GMA including sustainability managers, [0242] GMA district members—e.g., property owners and property managers, [0243] Surface water rights holders, [0244] Surface water management agencies, [0245] Non-agricultural water consumers and their water agencies, [0246] Groundwater recharge area property owners, [0247] Local politicians and/or government officials, [0248] Sovereign entities such as Native American reservations, [0249] Neighboring GMAs, [0250] State/provincial and national agriculture, water and environmental agencies, [0251] Regional watershed management agencies, [0252] Regional water storage and distribution agencies (e.g., Bureau of Reclamation, California Department of Water Resources), [0253] Water brokers, [0254] Non-agricultural large scale water consumers, [0255] Non-local non-agricultural water consumers (e.g., large city dwellers), [0256] Geothermal power producers, [0257] Politicians, government officials, lobbyists, scientists, cartographers, [0258] Non-governmental organizations, [0259] Irrigation industry service and equipment vendors, [0260] Water and beverage bottling companies, [0261] Right of way holders, and [0262] Neighboring geo-political entities (e.g., cities, states, provinces and countries).”
 Rooney may not explicitly teach the following. However Klein teaches:
receiving a system allocation preference of the plurality of users;  allocation preference data… the allocation preference data; Klein 0054-0056: “The settings can then be used to adjust the particular watering schedule of controllers that may be individually customized or selected based on user and property characteristics and preferences. For example, in some instances, changes to water infrastructure or demand, weather patterns, vegetation, or the like, may affect a large number of properties. Individually adjusting a watering schedule for each controller 102a-102n would be a time and user intensive process and not possible for certain users (e.g., landscapers or large property owners) that operate multiple controllers 102a-102n… the server 106 may determine a setting change that will affect only properties over a certain area and determine controllers that fit within that area description. Other factors include number of zones or valves controlled by a particular controller, types of vegetation within a particular zone, weather zone, user watering preferences, user (e.g., owner of the controllers), or the like.”
Rooney and Klein are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Rooney with the aforementioned teachings from Klein with a reasonable expectation of success, by adding steps that allow the software to utilize user preferences with the motivation to more efficiently and accurately organize and analyze data [Klein 0054].
As per claim 2, Rooney and Klein teach all the limitations of claim 1.
 In addition, Rooney teaches:
determining, for the user, a third metric associated with a third one or more of: a usage of the natural resource by the user, a property right of the user relating to the natural resource, and an ability of the user to utilize the natural resource, wherein the share allocation for the user is determined further based on the determined third metric; Rooney 0156-0158: “a WAMP 150 may facilitate both sustainability managers and property managers in their respective WAMP-user roles to sustainably manage valuable finite groundwater supplies. Dynamic data collection and powerful report generation capabilities integrated with such a WAMP 150 water transfer/marketing facility may additionally enable sustainability managers to make intelligent and informed decisions about short- and long-term water usage within their basins. This may allow sustainability managers and property managers to maximize agricultural output while reducing costs and waste and ensuring the most efficient management and use of scarce groundwater resources… a WAMP 150 may facilitate a GMA to create or facilitate a market for trading water rights including but not limited to: extraction, distribution, storage and/or usage, thereby perhaps promoting more efficient (and perhaps more equitable and sustainable) water utilization.”
 As per claim 3, Rooney and Klein teach all the limitations of claim 2.
 In addition, Rooney teaches:
 the first metric comprises a metric associated with a prior usage of the natural resource by the user; Rooney 0152: “such billing analytics may compare current billing against prior bill runs and member payment performance to aid a GMA in revenue and water demand forecasting… 0296: acquiring, analyzing and recording historical groundwater data, Resource Monitor 264 may derive a model of prior groundwater capacity and extraction and similarly synthesize a model(s) that may be utilized to estimate and forecast future groundwater capacity and extraction.” 
the second metric comprises a metric associated with an ownership of property associated with the natural resource; Rooney 0181-0183: “a WRRF 241 may be utilized for secure cloud based ‘water extraction rights registry’ (WER registry) services that may facilitate a GMA to log, monitor, regulate and otherwise manage water use rights. A WRRF 241 may facilitate accumulating, storing, updating and otherwise managing a comprehensive WER registry…a sustainability manager may utilize a WRRF 241 to import property location, boundary, and ownership information from appropriate sources such as a county recorder's database. A WRRF 241 may additionally be configured so as to interface and obtain data from third party water-use reporting systems. Imported data along with other WER registry data and data managed by other WAMP 150 facilitators may be aggregated and analyzed to provide an easily comprehensible basin-wide overview of groundwater and/or surface water use.” 
and the third metric comprises a metric associated with an ability of the user to utilize the natural resource;Rooney 0156-0158: “a WAMP 150 may facilitate both sustainability managers and property managers in their respective WAMP-user roles to sustainably manage valuable finite groundwater supplies. Dynamic data collection and powerful report generation capabilities integrated with such a WAMP 150 water transfer/marketing facility may additionally enable sustainability managers to make intelligent and informed decisions about short- and long-term water usage within their basins. This may allow sustainability managers and property managers to maximize agricultural output while reducing costs and waste and ensuring the most efficient management and use of scarce groundwater resources… a WAMP 150 may facilitate a GMA to create or facilitate a market for trading water rights including but not limited to: extraction, distribution, storage and/or usage, thereby perhaps promoting more efficient (and perhaps more equitable and sustainable) water utilization.”
 As per claim 4, Rooney and Klein teach all the limitations of claim 3.
 In addition, Klein teaches:
determining, for the user, a fourth metric associated with an even distribution of the natural resource among the plurality of users, wherein the share allocation for the user is determined further based on the determined fourth metric; Klein 0047: “ the flow controller 102a-102n adjusts the watering schedule for one or more properties 130a-130n to adjust for peak demand on the main supply 122. For example, most properties 130a-130n fluidly connected to the main supply 122 may require water usage during the weekday morning hours of 6 am to 9 am while people are getting ready for work, as well as watering outdoor vegetation. Using the usage data, the flow controller 102a-102n may select an outdoor watering schedule that is outside of the peak usage times, e.g., either before or after the 6-9 am hours in order to reduce the overall demand on the main supply 122 during this time. As the peak demand information may be transmitted to multiple flow controllers 102a-102n within a particular geographical location, the demand on the main supply 122 may be reduced and even though the main supply 122 may serve a large population or property number than its original design was intended to do, by spacing out the demand over a period of time, the main supply 122 and other infrastructure (e.g., water supply 120 and branches 124, 126, 128) can accommodate the growing demand and usage.”
 As per claim 5, Rooney and Klein teach all the limitations of claim 1.
 In addition, Rooney teaches:
 allocating an amount of the natural resource to the user, the amount based on the share allocation; Rooney 0090: “Property account data including water use history, [0095] Distribution systems to move water between sellers and buyers—including between basins…0144-0158: a WAMP 150 may import surface water utilization data for a given property account in order to calculate and report how much of overall water utilization is supplied to that property by surface water as opposed to groundwater. A WAMP 150 may facilitate configuring reporting intervals for a given report and the method in which a given report is to be initiated (manually by a Sustainability Manager or automatically by a WAMP 150)..a WAMP 150 may facilitate a GMA to create or facilitate a market for trading water rights including but not limited to: extraction, distribution, storage and/or usage, thereby perhaps promoting more efficient (and perhaps more equitable and sustainable) water utilization.”
 As per claim 6, Rooney and Klein teach all the limitations of claim 1.
 In addition, Rooney teaches:
wherein the natural resource comprises water, the second metric comprises a metric associated with the user's prior usage of the water, and the second resource data comprises one or more of GPS data, LIDAR data, sensor output, photographic data, a water use coefficient, a surface water delivery, and water metering data; Rooney 0130: “Sensor(s) 130 may provide data to a WAMP 150. Sensor(s) 130 data such as well bore water level measurements or well water meter readings that may for example be utilized to quantify groundwater extraction….0152: “such billing analytics may compare current billing against prior bill runs and member payment performance to aid a GMA in revenue and water demand forecasting…0203:  0296: acquiring, analyzing and recording historical groundwater data, Resource Monitor 264 may derive a model of prior groundwater capacity and extraction and similarly synthesize a model(s) that may be utilized to estimate and forecast future groundwater capacity and extraction.”
 As per claim 7, Rooney and Klein teach all the limitations of claim 1.
 In addition, Rooney teaches:
wherein the first metric comprises a metric associated with an ownership of property associated with the natural resource, the first resource data comprises parcel data, and validating the first resource data comprises validating the parcel data based on the validation data received at the network server; Rooney 0078: “Being a member of a given GMA may be voluntary or mandated or a mix of both. A member may for example be a natural person or a legal entity such as a corporation, LLC, holding company or trust. A GMA may maintain information (e.g., owner(s), address, assessor's parcel number, size, etc.) pertaining to a given property within the GMA's district—i.e., a ‘property account’. A GMA member may own (or otherwise control interests in) more than one properties in the GMA's district and therefore be associated with more than one property account…0273: such a WAMP 150 boundary mapping tool facility for selecting a property or properties may utilized by a sustainability manager to designate a property group. Additionally, where appropriate, a WAMP 150 boundary mapping facility may be utilized to redraw a property parcel boundary on WAMP 150 parcel maps of the GMA's district.”
 As per claim 8, Rooney and Klein teach all the limitations of claim 1.
 In addition, Rooney teaches:
wherein the natural resource comprises water, and the first resource data comprises a water pumping capacity associated with the user; Rooney 0231: “Resource and Physical Plant Database 293 may function as a reliable depository for inventory records of water resources and physical plant utilized for the pumping, storage, measurement (including Sensor(s) 130) and distribution of water resources. Additionally, Resource and Physical Plant Database 293 may store measurements and other data related to water resources and physical plant, e.g., 3-D maps, satellite images, well sample results and other water resource measurements, including estimated volume, flow rates, utilization, accessibility, and recharge and depletion rates…0295: Such additional well-related information may include: ownership, well permit status, well drilling company, property water rights, well age, well depth, well bore size, well continuous-pumping capacity, well water level history, pump location (submerged or groundlevel), pump horsepower rating, source of pump power (e.g., generator, solar or line power), associated storage of extracted groundwater (e.g., water storage ponds or tanks), sharing or distribution of extracted groundwater (e.g., water cooperative) and property or properties served by the extracted groundwater. A GMA's Resource and Physical Plant Database 292 may contain such data for planned, active and decommissioned wells.”
 As per claim 13, Rooney and Klein teach all the limitations of claim 1.
 In addition, Rooney teaches:
wherein determining the system allocation preference comprises predicting a preference of the plurality of users; Rooney 0152: “such billing analytics may compare current billing against prior bill runs and member payment performance to aid a GMA in revenue and water demand forecasting…0203: A sustainability manager may also be facilitated in custom configuring the application of fees—for instance: to an individual property account, an explicit list of property accounts, or a group of property accounts. Additionally, a BBF 244 may facilitate a sustainability manager to obtain reports on account status and performance as well as other billing analytics that may for instance facilitate forecasting water demand and revenue based perhaps in part on historical trends…0347: User Database 294 as well as Resource and Physical Plant Database 292. Additionally, Water Marketer 268 may utilize Weather and Climate Database 293—for example to analyze and predict water demand.” 
 As per claim 14, Rooney and Klein teach all the limitations of claim 1.
 In addition, Rooney teaches:
wherein the first resource data comprises an amount of owned acreage; Rooney 0133: “A WAMP 150 WER registry may for example combine extensive data for the properties within a given basin with mapping, Global Imaging Satellite (GIS) information and perhaps other measurements to provide a comprehensive overview of groundwater use within that basin including land ownership and acreage…  [0330] Size of property, e.g., total acreage.”
 As per claim 15, Rooney and Klein teach all the limitations of claim 1.
 In addition, Rooney teaches:
wherein the natural resource comprises water and the first resource data comprises an amount of irrigated acreage; Rooney 0393-0397: “The Irrigation Requirement Estimate graph 645a displays a visual representation of the estimated water requirement (in acre feet) for the months May through October corresponding to sub-row 642a…The Crop Water Use Table 705a has three major columns: Crop 715a, Immediate Estimates 730a and Forecast Estimates 740a. Under Crop 715a, the table indicates the type is Alfalfa 717a and the area (of alfalfa) is 1234.5 (acres) 718a. Under Immediate Estimates 730a, the table shows estimated water use for This Week is 173.3 (acre-feet) 719a and under Forecast Estimates 740a the estimate for the month of May is 717.6 (acre-feet) 745a. Below Crop Water Use Table 705a, a corresponding graph 725a visually represents estimated water use for the week and the month—corresponding to water use estimates 719a and 745a respectively. These real-life water use numbers for alfalfa can be used to estimate the water use of the Naito's new alfalfa. Even if the Naitos were not already growing alfalfa, water use figures for a neighbor's alfalfa might be used instead.”
 As per claim 16, Rooney and Klein teach all the limitations of claim 1.
 In addition, Rooney teaches:
wherein the first resource data comprises an amount of owned acreage; Rooney 0294-0295: “Such additional well-related information may include: ownership, well permit status, well drilling company, property water rights, well age, well depth, well bore size, well continuous-pumping capacity, well water level history, pump location (submerged or groundlevel), pump horsepower rating, source of pump power (e.g., generator, solar or line power), associated storage of extracted groundwater (e.g., water storage ponds or tanks), sharing or distribution of extracted groundwater (e.g., water cooperative) and property or properties served by the extracted groundwater. A GMA's Resource and Physical Plant Database 292 may contain such data for planned, active and decommissioned wells.
 As per claim 17, Rooney and Klein teach all the limitations of claim 1.
 In addition, Rooney teaches:
wherein the share allocation for the user comprises a right of the user to own or use the natural resource; Rooney 0078: “For the purposes of this discussion, the term ‘district’ may refer to: a specific geographic territory over which a given GMA may have authority, and that may include one or more water consumers under the jurisdiction of that GMA. Such water consumers may include groundwater extractors who directly consume such extracted groundwater or provide it to others to consume. Further, for the purposes of this discussion the terms ‘member’ or ‘members’ may refer to: property owners (as well as legal assignees and interest holders) under the jurisdiction of a given GMA. One or more such members within a GMA's district may be property owners with historical, deeded, optioned, leased, purchased or otherwise granted, awarded, claimed or otherwise acquired groundwater rights (GWRs). Being a member of a given GMA may be voluntary or mandated or a mix of both. A member may for example be a natural person or a legal entity such as a corporation, LLC, holding company or trust. A GMA may maintain information (e.g., owner(s), address, assessor's parcel number, size, etc.) pertaining to a given property within the GMA's district—i.e., a ‘property account’. A GMA member may own (or otherwise control interests in) more than one properties in the GMA's district and therefore be associated with more than one property account.”
 As per claim 18, Rooney and Klein teach all the limitations of claim 1.
 In addition, Rooney teaches:
wherein: the electronic communication channel comprises a satellite communication channel, and the second resource data comprises satellite data; Rooney 0133: “A WAMP 150 WER registry may for example combine extensive data for the properties within a given basin with mapping, Global Imaging Satellite (GIS) information and perhaps other measurements to provide a comprehensive overview of groundwater use within that basin including land ownership and acreage, crop-cycle information, water use requirements, actual and/or estimated water use and changes to water extraction rights (i.e., leased or purchased).”
 As per claim 19, Rooney and Klein teach all the limitations of claim 1.
 In addition, Rooney teaches:
wherein receiving the second resource data comprises receiving the second resource data via an electronic metering device configured to communicate with the network server via the electronic communication channel.; Rooney 0130-0133, 0298-0299: “In some embodiments, Sensor(s) 130 may provide data to a WAMP 150. Sensor(s) 130 data such as well bore water level measurements or well water meter readings that may for example be utilized to quantify groundwater extraction. In some embodiments, Sensor(s) 130 may include meteorological instruments and weather equipment, such as barometers, humidity detectors, precipitation gauges, anemometers, thermometers and solar cells. Sensor(s) 130 may also include test wells located within aquifer(s) to monitor aquifer characteristics including current level and rate of water table change. In some instances, Sensor(s) 130 may be of many functional types distributed on a wide geographic basis within a GMA's jurisdiction. Wireless communication may provide a typical means for communications with Sensor(s) 130, but other means such as wired connectivity may be utilized as well… WAMP 150 to provide an up-to-date basin-wide (or sub-basin-wide) comprehensive view of water use and groundwater extraction, including data from water meters and from participation in following programs
 As per claim 20, Rooney and Klein teach all the limitations of claim 1.
 In addition, Rooney teaches:
wherein the electronic communication channel comprises a wireless communication channel.; Rooney 0114: “Sustainability manager terminal choices, 110 through 119, represent the multiplicity of devices that may support access to WAMP 150. Often such terminals are mobile communication devices—i.e., devices that can be carried easily from place to place by the sustainability manager—typically with Wi-Fi or cellular data or other wireless connectivity and in numerous instances with built-in mobile telephone capability. However, less portable or fixed installation terminals may also support access to the WAMP 150.”
  Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20170270624 (hereinafter “Rooney”) et al., in view of U.S. PGPub 20180042189 to (hereinafter “Klein”) et al., in further view of U.S. PGPub 20020029183 (hereinafter “Vlahoplus”) et al. 
 As per claim 9, Rooney and Klein teach all the limitations of claim 1.
 Rooney and Klein may not explicitly teach the following. However, Vlahoplus teaches:
wherein determining the system allocation preference comprises electronically receiving a plurality of votes from the plurality of users, each vote of the plurality of votes associated with an allocation preference; Vlahoplus 0188: “If the commodity is co-owned, the system may notify the other co-owners of the proposed transfer at step 1320. The system may notify the other co-owners by, for example, sending e-mails, regular mails, system messages (if the other co-owners are users), or using any approach suitable for notifying the other co-owners. The system may provide the other co-owners with an opportunity to vote on the transfer at step 1320. User co-owners may vote via the system. Non-user co-owners may vote via e-mail, regular mail, fax, or telephone, any of which may be indicated as available to the non-user co-owners within the notification from the system. If desired, the system may include sufficient hardware and software to provide for automatic voting over the telephone.”
Rooney, Klein, and Vlahoplus are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Rooney and Klein with the aforementioned teachings from Vlahoplus with a reasonable expectation of success, by adding steps that allow the software to utilize user inputs with the motivation to more efficiently and accurately organize and analyze data [Vlahoplus 0188]. 
 As per claim 10, Rooney, Klein, and Vlahoplus teach all the limitations of claim 9.
 Rooney and Klein may not explicitly teach the following. However, Vlahoplus teaches:
wherein receiving the plurality of votes comprises receiving the plurality of votes at the network server; Vlahoplus 0188: “If the commodity is co-owned, the system may notify the other co-owners of the proposed transfer at step 1320. The system may notify the other co-owners by, for example, sending e-mails, regular mails, system messages (if the other co-owners are users), or using any approach suitable for notifying the other co-owners. The system may provide the other co-owners with an opportunity to vote on the transfer at step 1320. User co-owners may vote via the system. Non-user co-owners may vote via e-mail, regular mail, fax, or telephone, any of which may be indicated as available to the non-user co-owners within the notification from the system. If desired, the system may include sufficient hardware and software to provide for automatic voting over the telephone.”
Rooney, Klein, and Vlahoplus are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Rooney and Klein with the aforementioned teachings from Vlahoplus with a reasonable expectation of success, by adding steps that allow the software to utilize user inputs with the motivation to more efficiently and accurately organize and analyze data [Vlahoplus 0188]. 
 As per claim 11, Rooney, Klein, and Vlahoplus teach all the limitations of claim 9.
 Rooney and Klein may not explicitly teach the following. However, Vlahoplus teaches:
wherein each vote of the plurality of votes is associated with a respective one of the first metric and the second metric; Vlahoplus 0094, 00182, 0188-0189: “If the commodity is co-owned, the system may notify the other co-owners of the proposed transfer at step 1320. The system may notify the other co-owners by, for example, sending e-mails, regular mails, system messages (if the other co-owners are users), or using any approach suitable for notifying the other co-owners. The system may provide the other co-owners with an opportunity to vote on the transfer at step 1320. User co-owners may vote via the system. Non-user co-owners may vote via e-mail, regular mail, fax, or telephone, any of which may be indicated as available to the non-user co-owners within the notification from the system. If desired, the system may include sufficient hardware and software to provide for automatic voting over the telephone… When a sufficient number of affirmative votes of the co-owners (e.g., a majority, two-thirds, etc.) is received, the system may transfer the commodity to the indicated network at step 1340”
Rooney, Klein, and Vlahoplus are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Rooney and Klein with the aforementioned teachings from Vlahoplus with a reasonable expectation of success, by adding steps that allow the software to utilize user inputs with the motivation to more efficiently and accurately organize and analyze data [Vlahoplus 0188]. 
 As per claim 12, Rooney, Klein, and Vlahoplus teach all the limitations of claim 11.
 Rooney and Klein may not explicitly teach the following. However, Vlahoplus teaches:
determining a first percentage of votes corresponding to the first metric; and determining a second percentage of votes corresponding to the second metric; and share allocation is determined based further on: a product of the first percentage and the determined first metric; and a product of the second percentage and the determined second metric; Vlahoplus discloses further comprising: determining a first percentage of votes corresponding to the first metric (fractional (percent) ownership interests may include the right to exclusively use a commodity for a period of time; commodities may be utility output (e.g., electricity, gas, water, etc.) or natural resources; votes of the co-owners; para [0094], (00961, [0189]); and determining a second percentage of votes corresponding to the second metric (fractional (percent) ownership interests may include the right to exclusively use a commodity for a period of time; commodities may be utility output (e.g., electricity, gas. water, etc.) or natural resources; votes of the co-owners; system may detect that registering the second share as being 90% owned; para (0094], (0096], [0117], [01891).
Rooney, Klein, and Vlahoplus are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Rooney and Klein with the aforementioned teachings from Vlahoplus with a reasonable expectation of success, by adding steps that allow the software to utilize user inputs with the motivation to more efficiently and accurately organize and analyze data [Vlahoplus 0188]. 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
LEVINE; David A.. SYSTEM AND METHOD FOR GEOMATIC MODELING OF A DIVERSE RESOURCE BASE ACROSS BROAD LANDSCAPES, .U.S. PGPub 20110295575 The disclosure relates to the assessment, procurement, development, refinement and distribution of diverse resources across markets on a global basis, and, more particularly, to a method for optimizing the production and transmission of renewable energy.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Primary Examiner, Art Unit 3683